977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ethel BELTON, Plaintiff-Appellant,v.BAPTIST MEDICAL CENTER;  Frank Roach;  Janet Anas;  LarryWhittenburg;  Ed Harris;  Dorothy Lewis;  KathyHood, Defendants-Appellees.
No. 92-1860.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 22, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.
Ethel Belton, Appellant Pro Se.
Stephen Terry Savitz, Gignilliat, Savitz & Bettis, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Ethel Belton noted this appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED